In re: The Sewerage and Water Board of New Orleans, applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Orleans. 250 So.2d 785.
Application denied; on the facts found by the Court of Appeal, the result' is correct.
SUMMERS, J., is of the opinion the writ should be granted on the question of cost.
BARHAM, J.,
is of the opinion that the writ should be granted. Our jurisprudence and this case which cast costs against govermental agencies is in direct conflict with our statutory law.-. See R.S.. 13:4521 (amended 1964) and C.C.P. Art. 1920 (Act of 1960). See comment (e). The Constitutional provision for waiver of governmental immunity from liability adopted in 1960 does not necessarily foreclose these statutory provisions’ legality. Moreover, the provisions have not been declared unconstitutional but have simply been ignored. We should consider the entire issue for the effect of our writ denial is to strike down R.S. 13 :4521.